﻿
May I, first of all, extend to Mr. de Marco my congratulations on his election as President of this Assembly. With someone of his wisdom and experience in the Chair, the Assembly is undoubtedly in good hands. We can count on the constructive co-operation of the Netherlands delegation. Obviously, Mr. Vice-President, these remarks apply to you also and to the other officers of the Assembly.
Secondly, I extend a warm welcome to Liechtenstein, a new Member of this family of nations. Earlier this week my Italian counterpart, Mr. De Michelis, presented the common position of the 12 States members of the European Community on a wide range of international issues. That allows Us to concentrate on a few subjects that have my country's special attention.
So far, 1990 has been a year of spectacular success in international political affairs but, as we all know, it has also witnessed a serious setback. The cold war - a costly and sometimes frightening confrontation between East and West - is over. The democratisation of the Soviet Union and other Eastern European countries has freed Europe from an old antagonism and has paved the way for increasing co-operation in arms control, trade, cultural exchanges, human rights and environmental protection.
The forthcoming unification of Germany symbolises this process of peaceful change - the healing of a once bitterly-divided Europe. We rejoice with our German friends, who are also our neighbours that the unity that they have long sought will finally become reality on 3 October.
The improved climate between East and West also positively influences multilateral co-operation, as is proved by the handling by the United Nations of the present crisis in the Gulf. The immediate cause of that crisis represents a dramatic step backward in international relations. It is a saddening paradox that, while in one part of the world - on the European continent - new policies have made possible improved relations and a process of substantial arms reductions, in another part of the world brutal force is again being used to settle political differences. Whatever disputes Iraq may have had with Kuwait; nothing can justify its naked aggression against a sovereign State Member of the United Nations. 
The very core of the United Nations Charter – the maintenance of peace and the prevention of aggression - is at stake. It is heartening to observe that the United Nations is at last fulfilling its historic Missions. Consensus between the great Powers has bean instrumental in this. Fortunately it is now more widely realised that greater power brings greater responsibility. We therefore welcome the action that the Security Council has taken in response to Iraq's aggression, at the heart of which lies its call for the immediate and unconditional withdrawal of Iraqi forces from Kuwait, for the release of hostages, and for the restoration of the legitimate Government of that country. The Kingdom of the Netherlands fully supports the implementation of the Council's resolutions. Dutch naval and air forces have been made available to help ensure compliance with the embargo resolutions against Iraq and to contribute to security in the Gulf.
We strongly condemn the actions taken by Iraq against foreign nationals in Kuwait and Iraq and against diplomatic missions in Kuwait. We hold the Government of Iraq responsible under international law for its manipulation of innocent civilians for purposes of international blackmail.
It is our sincere hope that this conflict will be resolved peacefully. But we should always remember that it is Iraq that broke the peace in the first place. Its shameless annexation of Kuwait could not be left unanswered. Sometimes the countering of might with might is unavoidable, as is being underscored by more than SS United Nations Members that have deployed forces in the region. Far from harbouring aggressive thoughts of their own, they seek to uphold world order. The alternative is chaos and a free-for-all, from which everyone - not just the small and weak - would suffer. The sad story of the League of Nations has taught the world that w· must stand firm and united in the face of aggression. 
Just as in Europe, we should prefer to see, regional solutions to the regional problems in the Middle East. In principle, therefore, we understand the call for an Arab solution to the conflict. We are dealing here, however, with the aggression of an Arab State against another Arab State; and it is at the request of Arab States, which feel threatened by Iraq, that countries outside the region have come to their aid. Moreover, international aggression and violent conquest transcend the confines of the region, because they strike at the heart of the United Nations Charter. Finally, legitimate interest in the stability of that part of the world is certainly not limited to the region itself. It should therefore be clear that an Arab solution cannot be a substitute for Security Council resolutions but could only take shape subject to Iraq's full compliance with then.
Meanwhile an embargo that is strictly abided by and properly enforced offers the best, if not the last, hope for a peaceful settlement of this conflict. In this contest we welcome the adoption yesterday of Security Council resolution 670 (1990), containing measures that further tighten the embargo. It is another clear signal to Iraq that time is not working in its favour and that aggression does not pay. Aggression entails human suffering and disastrous damage to the international economy - the most vulnerable economies in particular. The Netherlands, together with its partners in the European Community, is committed to extending assistance to these countries to enable them to fulfil their obligations under the Security Council resolutions.
Effective international co-operation within the framework of the United Nations has taken on a new dimension. By applying the instruments provided for in Chapter VII of the United Nations Charter, the world shows its willingness to unite for collective security. In recent years we have seen successful United Nations peace-keeping efforts, permitted by propitious international political conditions. If Iraq complies with the Security Council's resolutions and withdraws from Kuwait, the situation thereafter could very well require deployment of a United Nations peace-keeping force.
If, however, Iraq continues to refuse to comply with them and persists in its illegal occupation of Kuwait, additional action, consistent with the United Nations Charter, will be called for to enforce the restoration of peace. Clearly, if that situation should arise - and we all hope it will not - we look to the United Nations as the instrument for enforcement. Our fervent hope that we shall reach a peaceful solution should not prevent us from being prepared for such a contingency.
Our objectives are clear, but we do not know how, in the end, they will be achieved. What we do know is that this crisis is a test for the political resolve of the international community and of the United Nations. Chapter VII, regarded at the time of drafting as a great innovation, has never been applied so comprehensively. This crisis is an important demonstration of the possibilities of multilateral action for upholding vital principles of a just world order.
The Netherlands remains deeply concerned by the endemic instability of the Middle East. The Arab-Israeli conflict, the Palestinian problem and the situation in Lebanon are still unresolved. Any link between the solution of these problems and the Iraqi aggression should, however, be firmly rejected, as this would only give the appearance of justice to an unjust cause and thereby frustrate solution of the Gulf crisis.
Why is the Middle East such a powder-keg, such a warehouse packed full of arms, ready to explode at any time? Why is there no development towards stability and peaceful change, comparable to the one we are witnessing in other parts of the world? It seems to us that a crucial political precondition is missing as long as there are parties that do not accept reality as it is, but constantly try to postpone the inevitable. I refer to the contempt for existing borders, to the negation of existing statehood and to the disregard for legitimate political aspirations. It is hard to believe that peace will come to the Middle East as long as Israel feels insecure because it is not accepted by its Arab neighbours. Equally, there will be no peace for Israel as long as it does not permit Palestinian self-determination in the occupied territories.
We believe that a declared state of non-belligerency between the countries of the region is essential for the revival of the peace process. Therefore we call upon the Arab States formally to end the state of war with Israel and normalise relations with that country in the context of the peace process. Equally, we call upon Israel to comply with resolutions 242 (1967), 338 (1973) and 425 (1978) within the framework of a comprehensive peace agreement.
Furthermore, in our view dialogue between Israel and the Palestinians remains indispensable. Even if one has to admit that the opportunities which presented themselves during the past years have been missed and that the prospects for peace have been undermined by the position the Palestine Liberation Organisation has adopted in the Gulf crisis, we nevertheless remain convinced that there is no other way ahead for Israel and the Palestinians than to demonstrate mutual recognition of fundamental rights and legitimate aspirations. Subsequent to the solution of the Gulf crisis, a renewed and determined effort by the international community is needed to induce the parties concerned to accept these prerequisites and to cross the threshold on the arduous road to a lasting peace.
With the lessons of the past in mind, notably in Europe, it seems that more democracy, more respect for fundamental human rights and freedoms, in combination with more arms control instead of arms build-up, are vital ingredients to be more emphatically inserted into the Middle East peace process if durable stability and security are to be attained. While the positive trend in both nuclear and conventional arms control between East and Nest is very encouraging, such progress is distinctly lacking in other parts of the world, as the Gulf crisis shows. The Middle East especially is the scene of a rapid arms build-up. Weapons of every description ~ conventional, chemical, biological - are concentrated there on a huge scale whereas nuclear weapons seen to be imminent. Various means for delivery of such weapons are available in the region, including missiles, some of them with considerable reach.
Let existing instruments be fully applied to reverse this arms race, both worldwide and in the region. As for the danger of nuclear arms proliferation, there must be recognition of the vital need to strengthen the Treaty on the Non-Proliferation of Nuclear Weapons. All States of the region should become parties to that Treaty. The Treaty's safeguard system should be utilised in full, so as to include special inspections. 
In the same view the biological weapons Treaty must become a more effective barrier against proliferation. It should be reinforced by area-wide accession and full ratification, further confidence·-building measures and, ultimately, a credible verification regime. We will be putting forward proposals to that end at next year's review conference.
It goes without saying that the Gulf crisis can only strengthen the urgency of a global ban on chemical weapons. After 20 years of negotiations, an effectively verifiable treaty with universal participation is long overdue. 1992 should really be not only our target but also our deadline. The Netherlands fully supports the Australian end French proposal to hold a ministerial conference early next year to provide the necessary political impetus. I would remind representatives that the Netherlands has offered to host the envisaged chemical weapons treaty organisation.
In the mean time, measures to stop further proliferation of biological and chemical weapons end their precursors as well as missiles end their technology are indispensable. The Netherlands recently joined the Missile Technology Control Regime.
An arms build-up is mainly a result and not a cause of tension as the cold war has taught us. That explains why w· soon expect to sign a comprehensive treaty on the substantial reduction of conventional forces in Europe. In other regions of the world these political pre-conditions are not yet fulfilled, so it may be hard for countries to feel secure enough to restrict themselves in this respect. That is why we feel it is so important that the ground rules for stability in the Middle East which I referred to before, find acceptance. These should pave the way for more comprehensive security arrangements in which confidence-building measures and conventional arms control have a prominent place, and they will help to counter proliferation of weapons in the region. We should realise, however, that there will always remain a dilemma between legitimate security needs, on the one hand, and the objective of avoiding an arms race, on the other. In this context, we shall also have to look at ways and means to restrain arms exports - a subject which has been broached for the first time in the United Nations.
Let me now strike a positive note. The combination of greatly improved East-West relations and the better functioning of the United Nations have a wholesome effect on the quest for solutions to regional conflicts. In a number of cases this has inspired the local or regional parties to stop feuding and start looking for a fair and lasting compromise. The prospects for resolving the conflict in Cambodia and the prospects for fundamental change in South Africa give rise to some optimism.
The comprehensive peace plan which the Five have developed for Cambodia contains a solid framework for the four warring factions to settle their differences and free their sorrowing country from the scourge of war and repression. The recent acceptance of the plan by the Cambodian parties, and their further agreement as to the details of the arrangement, should allow the country to make a safe transition to a democratic political system, with its sovereignty restored. The Cambodians must finally be free from the killing fields and from foreign interventions. We welcome the decision that Cambodia will be represented in the United Rations and elsewhere by the newly founded Supreme National Council. And if the Netherlands should be called upon to contribute to United Nations efforts to implement the peace plan, such a request will meet with positive consideration.
Notwithstanding our deep concern over recent violence, South Africa offers a ray of hope. Here we find two courageous leaders who have decided to bury the hatchet and endeavour to build a common future. The road ahead is full of obstacles. After 40 years of apartheid, its pillars still basically stand upright, but apartheid is to be dismantled. These leaders have to tear down the walls of distrust and bring the various groups in South Africa into the constitutional dialogue. They have to write a new language - one of conciliation and mutual respect - in a country which is used to the language of hatred and the practice of violence. They have to open up perspectives for peaceful change in a society split apart by deep divisions between the haves and the have-nots. In other words, their task is of Herculean proportions. And yet there is reason for hope as both parties combine goodwill with good sense. After years of vigorous support of the anti-apartheid struggle, the international community is now under an obligation to support the actual constructive forces of change in South Africa. We feel that a policy of encouraging the peaceful transition to a democratic South Africa in which all citizens enjoy equal rights is fully justified. Therefore, tangible progress on the road towards a complete dismantling of apartheid should, in our view, go hand in hand with a corresponding relaxation of economic pressures on South Africa.
Let us not forget Korea. In that country a start has been made on unfreezing the situation between North and South. While waiting for a further improvement of the relations between North and South Korea, we call for adequate representation of the Korean people in the United Nations.
Popular demand for democracy and the craving for human rights are growing stronger year after year. The human rights debate should not be permeated by a North-South divide. From Latin America to East Asia and from Eastern Europe to Africa, people cry out for freedom, underlining time and again that human rights are truly universal values.
As we welcome the end of the cold war, we also welcome a new perspective for the United Nations in the field of human rights. United Nations human rights standards have always provided clear and uncompromising criteria by which the conduct and achievement of Governments could be measured. Now a sustained effort can be made to strengthen the supervisory machinery which is so important if respect for human rights is really to be improved. In the Conference on Security and Co-operation in Europe (CSCE) mechanisms have been established which, more than the United Nations body of norms, provide States with specific detailed procedures to hold each other accountable for violations of human rights. The same may be true for the new norms which have been developed in the CSCB for compliance with the requisites of free elections and the rule of law. Here, as elsewhere, regional and United Nations systems should reinforce each other.
No political order will last very long if it does not permit change. In fact, the United Nations concept of world order has always been a combination of collective security and peaceful change. Concentrating on restoring the peace in the Gulf or elsewhere, however necessary and justified, is not enough. We must at the same time continue to put our energy into combating poverty, disease, illiteracy, drugs and terrorism, into promoting equitable economic development both domestically and internationally. The recent eighteenth special session of this Assembly, on international economic co-operation, has put the world back on the right track in its dialogue on development problems, after long years of fruitless polarisation. The Assembly's Declaration represents a fitting start for the formulation and implementation of the International Development Strategy for the Fourth Development Decade.
The Gulf crisis now seriously clouds the economic perspectives. Rising energy prices will severely impair development, particularly in third-world countries. Growth figures, debt-service ratios and adjustment programmes will have to be adapted to more pessimistic indicators. There is reason for concern about the possible implications for the multilateral trade negotiations in the Uruguay Sound. It is up to all of us to find a means of safeguarding the developing countries, and especially the least developed countries, from severe setbacks in their economic and social progress. The Netherlands has recently taken the initiative to propose a collective cancellation of official bilateral debt to severely indebted poorest countries which implement sound economic policies.
Just as it is difficult to imagine safeguarding international peace without at the same time striving to promote social peace, it is equally difficult to imagine that either can survive in the long run without an ecological balance - in short, green peace. Life on Earth for future generations could very well be endangered if man does not make peace with nature. And if not peace, then at least a cease-fire. The threats are real enough warming of the atmosphere, depletion of the ozone layer, acid rain, expanding deserts and reckless deforestation - to pick just a few from a growing list. It is indeed must urgent that we act, if only to stop further deterioration. We simply cannot afford the luxury of waiting for irrefutable scientific proof as to what precisely causes the different problems confronting us. We should not allow ourselves the benefit of the doubt. 
It is crucial now to move towards the early conclusion of a world climate convention which should put an effective stop to such related phenomena as "arming of the atmosphere, depiction of the ozone layer and deforestation. We are happy to observe that the recent London Conference reached agreement on the total banning of chlorofluorocarbons (CFCs) by the year 2000.
Our endeavours to protect the atmosphere, and indeed the environment as a whole, can only be successful with the full participation of the developing countries. The industrialised countries have an obligation to help their already overburdened nations by providing, among others, facilitating funds. The United Nations Conference on Environment and Development, to be held in 1992, should set the seal on world-wide agreements on concrete measures for the protection of the environment and the restoration of the damage already inflicted, while taking account of the special position of the developing countries. The Netherlands will continue to play an active role in its preparation. In this contest, I should like to mention a high-level meeting on human settlements and sustainable development in November, which will be hosted by my country.
Both the United Nations Conference on Environment and Development and the negotiations on new conventions, such as a world climate convention, serve as an opportunity to vest the United Nations with new crisis management and enforcement and powers ensuring compliance with environmental standards. We should seize these opportunities in an adequate manner. After all, conditions of life on Earth, and therewith the world's security, are at stake.
In conclusion, the Gulf crisis has once again made the world aware of the great value of a properly functioning United Nations. We sincerely hope that, after long years of stagnation, the United Nations will be able to enhance its role in the enforcement of collective security and the promotion of peaceful change. The United Nations should also seize upon the present opportunity to resume the work on the reform and the creating of a joint organization which has begun in the last few years.  The Netherlands has traditionally been an ardent supporter of the Organisation. We will do our share of the wor2c involved in strengthening this world Organisation and equally in strengthening international 1ш in all its dimensions, including promotion of a later recourse to the International Court of Justice, as recommended by the Secretary-General in his report on the work of the Organisation.
"With all its imperfections the United Nations Organisation offers the peace-loving nations of the world now a fully workable mechanism which will give them peace, if they want peace. To be sure, no piece of social machinery, however well constructed, can be effective unless there is, back of it, a will and determination to make it work."
Those words of one of the fathers of the United Nations were true in 1945 and are no less valid in 1990.
Let us make it work.
